EXAMINER’S COMMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1-3, 6, 8-11, 14, 21-23 & 25-26 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Conventional robotic surgery is restricted by difficulties controlling robots in real time via standard imaging techniques, for example due to limited depth of field, glare, or reflective elements in camera images. Thus, conventional robotic surgery techniques are inferior to human surgeons in their ability to determine precise positioning of implantable devices, target tissues, and related implements such as insertion needles.
The invention of the Applicant is a robotic surgical system where the system may irradiate a polymer portion of the electrode using a near-ultraviolet (near-UV) wavelength of light.  The system with a first camera may then obtain a first image of the polymer portion with light fluoresced from the polymer portion in response to the irradiating. The system with a second camera may then obtain a second image of the polymer portion with the light fluoresced from the polymer portion. The system with a processor using a computer vision heuristic will process the first image and the second image, may then triangulate a three-dimensional (3D) location of the electrode. The 
The prior art fails to teach or suggest the following limitations when their claim is taken as a whole:
Claim 1: “threading, by the robotic assembly according to the instructions received from the processor, the insertion needle through a reciprocal engagement of the polymer potion of the electrode, wherein the reciprocal engagement element comprises a loop, and wherein threading the insertion needle through the reciprocal engagement element further comprises threading an engagement element of the insertion needle through the loop; and surgically implanting the electrode using the insertion needle” and other intervening limitations.
Claim 10:  “the robotic assembly configured to engage a reciprocal engagement element of the polymer portion of the electrode with the insertion needle according to the instruction received from the processor wherein the reciprocal engagement element comprises a loop, and wherein threading the insertion needle through the reciprocal engagement element further comprises threading an engagement element of the insertion needle through the loop; and the robotic assembly is further configured to surgically implant the electrode” and other intervening limitations.
Claim 21: “analyzing, by the processor, the 3D location with respect to the illuminated metal insertion needle to determine instructions for robotically engaging the 

Below are some examples of the deficiencies of the prior art:  
Ji et al. (U.S. Patent 9,456,200 B2) –  Ji teaches the method involves determining surface profile reconstruction parameters for images obtained with an optical system e.g. stereo microscope, at a reference setting of the optical system, where the reference setting is different from an arbitrary setting. Warping parameters for a digital image processor are determined for warping images obtained with the optical system at the arbitrary setting into images corresponding to the reference setting. Surface profile reconstruction parameters are recorded for a set of reference settings recorded in a table.
The prior art fails to teach or suggest the following limitations when their claim is taken as a whole:
“threading, by the robotic assembly according to the instructions received from the processor, the insertion needle through a reciprocal engagement of the polymer potion of the electrode, wherein the reciprocal engagement element comprises a loop, and wherein threading the insertion needle through the reciprocal engagement element further comprises threading an engagement element of the insertion needle through the loop; and surgically implanting the electrode using the insertion needle” and other intervening limitations.
Nie et al. (U.S. Patent 9,345,389 B2) – Nie teaches a system and method for intra-operatively providing anatomical guidance in a diagnostic or therapeutic procedure is disclosed. In embodiments, the system includes multiple light sources configured to emit different frequencies, multiple electronic imaging devices to detect various frequencies of reflected, emitted, or scattered light. The system and method incorporate an optical probe is integral to an endoscopic device or a therapeutic laser system, optically coupled to a light source; a display for displaying at least one visual representation of data; and a controller programmed to generate at least one real-time integrated visual representation of an area of interest and to display the real-time visual representation on the display for guidance during the diagnostic or therapeutic procedure.
The prior art fails to teach or suggest the following limitations when their claim is taken as a whole:
“threading, by the robotic assembly according to the instructions received from the processor, the insertion needle through a reciprocal engagement of the polymer potion of the electrode, wherein the reciprocal engagement element comprises a loop, and wherein threading the insertion needle through the reciprocal engagement element further comprises threading an engagement element of the insertion needle through the loop; and surgically implanting the electrode using the insertion needle” and other intervening limitations.

McDowall et al. (U.S. Patent 2019/0200848 A1) – McDowall teaches a computer-assisted surgical system simultaneously provides visible light and 
The prior art fails to teach or suggest the following limitations when their claim is taken as a whole:
“threading, by the robotic assembly according to the instructions received from the processor, the insertion needle through a reciprocal engagement of the polymer potion of the electrode, wherein the reciprocal engagement element comprises a loop, and wherein threading the insertion needle through the reciprocal engagement element further comprises threading an engagement element of the insertion needle through the loop; and surgically implanting the electrode using the insertion needle” and other intervening limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947. The examiner can normally be reached Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/HB/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793